Citation Nr: 0029960
Decision Date: 11/15/00	Archive Date: 12/28/00

DOCKET NO. 97-08 483               DATE NOV 15, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Baltimore, Maryland

THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 1151
for a back disability as a result of VA's alleged failure to
properly diagnose the veteran's low back disorder.

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESSES AT HEARINGS ON APPEAL 

The veteran and spouse

ATTORNEY FOR THE BOARD

James L. March, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to October 1974.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal from a July 1996 rating decision of the RO.

A hearing was held on September 30, 1998, in Washington, D.C.,
before a Member of the Board.

In January 1999, that Member of the Board remanded the case for
additional development.

In January 2000, a hearing was held before another Member of the
Board in Washington, D.C.

Effective October 30, 2000, the requirement that a veteran submit
a well-grounded claim in order to trigger VA's duty to assist has
been repealed. Where a law or regulation changes after a claim has
been filed or reopened, but before the administrative or judicial
appeal process has been concluded, the version most favorable to
the veteran will apply. Karnas v. Derwinski, 1 Vet. App. 308, 313
(1991). Although it appears that the new law may be more favorable,
inasmuch as the Board finds the claim to be well grounded, the
veteran is not harmed by such a finding.

2 -

FINDING OF FACT

The veteran's claim of compensation benefits pursuant to 38
U.S.C.A. 1151 for a back disability as a result of VA's alleged
failure to properly diagnose the veteran's low back disorder is
plausible and capable of substantiation.

CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim for
compensation benefits pursuant to the provisions of 38 U.S.C.A.
1151 for a back disability as a result of VA's alleged failure to
properly diagnose the veteran's low back disorder. 38 U.S.C.A.
1151, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R.  3.358, 3.800
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran suffers an injury or an aggravation of an injury as
a result of VA hospitalization or medical or surgical treatment
which results in additional disability or death, compensation shall
be awarded in the same manner as if such disability were service
connected. 38 U.S.C.A. 1151; 38 C.F.R. 3.358, 3.800.

Prior to 1995, 38 C.F.R. 3.358(c)(3) excluded from compensation the
contemplated or foreseeable results of non-negligent medical
treatment. In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd
sub nom., Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd
sub nom., Brown v. Gardner, 115 S. Ct. 552 (1994), the provisions
of 38 C.F.R. 3.358(c)(3) were invalidated. Consequently, in March
1995, amended regulations were published deleting the fault or
accident requirements of 38 C.F.R. 3.358(c)(3), in order to conform
to the controlling regulation to the Gardner decision.

- 3 -

The Board observes that 38 U.S.C.A. 1151 was amended effective on
October 1, 1997. In a precedent opinion dated on December 31, 1997,
the Acting General Counsel of VA concluded that the term "all
claims for benefits under 38 U.S.C.A. 1151, which governs benefits
for persons disabled by treatment or vocational rehabilitation,
filed before October 1, 1997, must be adjudicated under the
provisions of section 1151 as they existed prior to that date."
VAOPGCPREC 40-97 (Dec. 31, 1997).

Again, 38 U.S.C.A. 1151 provides that, where a veteran suffers an
injury or an aggravation of an injury resulting in additional
disability to the veteran by reason of VA hospital, medical or
surgical treatment, disability compensation shall be awarded in the
same manner as if such disability or aggravation were service
connected. Applicable regulations provide that, in determining
whether additional disability exists, the veteran's physical
condition immediately prior to the disease or injury on which the
claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury,
each body part involved being considered separately. As applied to
medical or surgical treatment, the physical condition prior to the
disease or injury will be the condition which the specific medical
or surgical treatment was designed to relieve. 38 C.F.R.
3.358(b)(1).

Compensation will not be payable under 38 U.S.C.A. 1151 for the
continuance or natural progress of disease or injuries for which
the training, or hospitalization, etc., was authorized. 38 C.F.R.
3.358(b)(2).

In determining whether such additional disability resulted from a
disease or an injury or an aggravation of an existing disease or
injury suffered as a result of training, hospitalization, medical
or surgical treatment, or examination, the following considerations
will govern: (1) It will be necessary to show that the additional
disability is actually the result of such disease or injury or an
aggravation of an existing disease or injury and not merely
coincidental therewith. (2) The mere fact that aggravation occurred
will not suffice to make the additional disability compensable in
the absence of proof that it resulted from disease or injury or an

4 -

aggravation of an existing disease or injury suffered as the result
of training, hospitalization, medical or surgical treatment or
examination. 38 C.F.R. 3.358(c).

Compensation is not payable for the necessary consequences of
medical or surgical treatment or examination properly administered
with the expressed or implied consent of the veteran or, in
appropriate cases, the veteran's representative. "Necessary
consequences" are those which are certain to result from, or were
intended to result from, the examination or medical or surgical
treatment administered. Consequences otherwise certain or intended
to result from a treatment will not be considered uncertain or
unintended solely because it had not been determined at the time
consent was given whether that treatment would, in fact, be
administered. 38 C.F.R. 3.358(c)(3).

Two of the veteran's private physicians in this case have opined,
in essence, that VA failed to conduct the proper diagnostic tests
for the veteran's back complaints. Further they have opined that
such failure resulted in a delay in the diagnosis which led to
additional disability of the back.

The Board finds that the veteran's claim is plausible and capable
of substantiation. There is evidence of current disability
potentially exacerbated by VA's failure to diagnose properly the
veteran's low back disorder.

Thus, the Board finds the claim for compensation benefits pursuant
to the provisions of 38 U.S.C.A. 1151 to be well grounded. 38
U.S.C.A. 5107(a).

ORDER

As the claim for compensation benefits pursuant to the provisions
of 38 U.S.C.A. 1151 for a back disability as a result of VA's
alleged failure to properly diagnose the veteran's low back
disorder is well grounded, the appeal to this extent is allowed,
subject to further action discussed hereinbelow.

- 5 -

REMAND

As noted in the previous remand, the veteran contends that he
received inadequate treatment for a back disability at VA medical
facilities. He maintains that VA physicians refused to perform a
myelogram and that, as a result, he suffered additional back
problems due to VA's failure to properly and timely diagnose the
disability.

A review of the record shows that the veteran was initially seen at
the Fayetteville VA Medical Center (VAMC) for complaints of back
pain in December 1977. An August 1979 record reveals that he
reported having injured his back in December 1978 when he was
assaulted by policemen. It was noted that he received treatment for
acute lumbosacral strain locally and had treatment at the VA
starting in April 1979. He was hospitalized at the Fayetteville
VAMC in July and August 1979, and the diagnoses included cervical
spine strain. A December 1980 treatment record shows that the
veteran complained of low back pain with radiation into the legs.
It was noted that he went to the Durham VAMC in April but that a
myelogram was not done. A May 1981 record shows that the veteran
was seen for back pain. The examiner noted that the medical work-up
was appropriate and that he was discharged. The examiner indicated
that there would be "no answer for his problems in way of drugs,
unnecessary and potentially dangerous tests that will not
jeopardize him more than help him."

The veteran testified that he was treated at VA facilities until
approximately 1980 when he was told that nothing further could be
done. He indicated that he next saw Cheolsu Shin, M.D., at Duke
University Medical Center. He stated that Dr. Shin inquired to the
VA about performing a myelogram on the veteran and that the VA
denied that request.

The record contains a May 1980 letter from Dr. Shin and copies of
treatment records from Duke University Medical Center which
includes a November 1980 entry signed by Dr. Shin which shows that
the veteran was advised to seek a second

- 6 -

opinion at Durham VA hospital for "? myelogram & other studies." In
a May 2000 statement, Dr. Shin stated that, "because 20 years ha[d]
passed," he had no recollection of treating him.


In a February 1996 statement, Michael Salcman, M.D., stated that he
had treated the veteran since April 1995. He opined that the delay
in the diagnosis of disc rupture and herniation for nearly three
years after the injury was a factor in complicating the results of
treatment.

In June 1996, a physician from the VAMC in Baltimore provided an
opinion regarding the veteran's claim. He first noted that the care
provided the veteran was most likely appropriate and certainly "not
obviously inappropriate." He opined that it was unlikely that the
delay in treatment aggravated the veteran's back disability.

In a June 1998 statement, Agha S. Khan, M.D., noted that he had
reviewed the veteran's "chart" and that he had known him for about
two years. He stated that early detection of the L4-L5 disc rupture
and herniation would have resulted in initiation of earlier
treatment. He noted that, if the veteran had had a myelogram, the
L4-L5 disc rupture would have been diagnosed earlier. Finally, he
opined that the delay in treatment resulted in less than an ideal
outcome and could have been the cause of the long term persistent
symptoms.

In a June 1999 statement, Dr. Khan noted that it was common medical
knowledge that, if injured nerves were not treated in a timely
fashion and they continued to be under compression, the outcome was
not as good when compared to those treated earlier. He specifically
opined that the delay in treatment caused the veteran a permanent
disability. He stated that the back disability caused a 25 percent
disability of the veteran's total body.

In May 2000 letters, Dr. Salcman, M.D., stated that he had reviewed
all of the veteran's records. He opined that the delay in the
veteran's diagnosis complicated and prolonged the treatment and
predisposed him to the subsequent problems he had in the following
years.

7 -

The Board again finds that further development is required. The
veteran should be afforded an examination to determine the current
severity of his low back disability. The examiner should be asked
to provide an opinion as to whether the veteran's back disability
is worse than it would have been if VA had diagnosed the disc
rupture and herniation at an earlier time.

In addition, the RO should inquire of Drs. Khan and Salcman how
disabled the veteran would have been if VA had diagnosed the disc
rupture and herniation earlier.

In light of the foregoing, the Board is REMANDING this case to the
RO for the following action:

1. The RO should take appropriate steps to ask the veteran to
identify the names, addresses and approximate dates of treatment
for all VA and non-VA health care providers who have treated him
for low back disability since January 1999. After obtaining any
necessary authorization from the veteran, the RO should attempt to
obtain copies of all pertinent treatment records identified by the
veteran in response to this request, which have not been previously
secured.

2. The RO should take appropriate steps to contact Drs. Khan and
Salcman and in order to ask them to provide an opinion as to how
disabled the veteran's low back would be if VA had diagnosed the
disc rupture and herniation earlier, as Dr. Khan suggested they
should have.

3. Then, the RO should arrange for a VA examination to determine
the nature and current severity of his low back disability. All
indicated tests should be conducted. The claimsfolder must be
available to and reviewed by

- 8 -

the examiner prior to the requested study. The examiner should
provide an opinion as to whether it is at least as likely as not
that the veteran's back disability is worse than it would have been
if VA had diagnosed the disc rupture and herniation earlier. If it
is determined that current disability is the result of the delay in
diagnosing the disc rupture and herniation, the examiner should
provide an opinion as to the degree of such disability due to such
delay. A complete rationale must be provided for any opinion
expressed. The examiner's report should be associated with the
claims folder.

4. After undertaking any additional necessary development, the RO
should review the veteran's claim. Due consideration should be
given to all pertinent laws and regulations. If the benefit sought
on appeal is not granted, the veteran and his representative should
be issued an appropriate Supplemental Statement of the Case and
given a reasonable opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate.

The veteran need take no further action until he is otherwise
notified, but he may furnish additional evidence and argument while
the case is in remand status. Quarles v. Derwinski, 3 Vet. App.
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

In taking this action, the Board implies no conclusion as to any
ultimate outcome warranted.

9 - 

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals

- 10 -



